Citation Nr: 1110402	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement an increased rating for diabetes mellitus, currently rated 20 percent disabling.

2.  Whether new and material evidence has been received with regard to the issue of entitlement to service connection for peripheral of the lower extremities, secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral of the lower extremities, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2006 rating decision of decision, the RO denied entitlement to an increased rating for diabetes, rated 20 percent disabling.

In June 2009, the RO denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  As explained below, the denial of service connection for peripheral neuropathy of the lower extremities is part and parcel of the issue of entitlement to an increased rating for diabetes and is therefore before the Board on this appeal.

The Veteran requested a Travel Board hearing in his December 2006 substantive appeal (VA Form 9), and one was scheduled for February 8, 2010.  However, in a January 2010 communication, the Veteran cancelled his hearing request.

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes has required insulin and a restricted diet, but not regulation of his activities.

2.  In a June 2009 rating decision, the RO denied entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Within one year of the June 2009 rating decision, evidence was received that was new and material with regard to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.
CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).

2.  The June 2009 decision that denied entitlement to service connection for peripheral neuropathy of the lower extremities was final and binding on all VA field offices as to conclusions based on the evidence on file at the time it issued written notification of this decision.  38 C.F.R. § 3.104 (2010).

3.  New and material evidence was received prior to the expiration of the one year period to appeal the June 2009 decision denying entitlement to service connection for peripheral neuropathy.  38 C.F.R. §§ 3.156(b), 20.302(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to whether new and material evidence was received in connection with the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, as the Board is answering this question in the affirmative, there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to the increased rating claim, in a July 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for diabetes.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in July 2006 letter.  Moreover, in a June 2008 letter, the RO provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim, including the text of the applicable diagnostic code, in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in multiple supplemental statements of the case (SSOCs) from August 2008 to November 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA treatment records, the Veteran having indicated in a September 2005 statement in support of claim (VA Form 21-4138) that all of his treatment was at the Dallas VA Medical Center (VAMC).

In addition, the veteran was afforded three VA examinations as to the severity of his diabetes, in August 2006, May 2007, and October 2009.  For the reasons discussed below, the August 2006 was partially inadequate because it did not specifically address the key question of whether the Veteran's diabetes required regulation of activities, but this was remedied by the May 2007 and October 2009 VA examinations, on which it was specifically noted that the diabetes did not require regulation of activities and that the Veteran's diabetes would not adversely affect his functional capacity to work.  Moreover, although there was a lack of claims file review on the August 2006 and May 2007 VA examinations, this lack of review did not render these examinations inadequate and, in any event, the October 2009 VA examination was preceded by claims file review.  Consequently, a remand for a new VA examination is not required.
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for diabetes is thus ready to be considered on the merits.

Analysis

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 20 percent rating is proper.

The Veteran is receiving a 20 percent rating for his diabetes under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 2 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under DC 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

The Veteran has argued that he is entitled to a 40 percent rating for his diabetes because his diabetes requires regulation of activities.  In his February and July 2006 and December 2008 statements, the Veteran noted symptoms of dizziness and headaches, an inability to operate machinery, and an inability to gain weight.  The Veteran's sister indicated in a February 2006 that they live together and she has observed the Veteran to be incoherent as if dizzy and that his perception was out of focus for a couple of hours in the morning.  In a November 2009 letter, the Veteran contended that records from the Dallas VAMC supported his assertion that his diabetes required regulation of activities.  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  However, in Camacho, the Court held that VA's interpretation of DC 7913, requiring that, in order to meet the criterion of regulation of activities, a Veteran must show he is required to avoid strenuous occupational and recreational activity is not erroneous, and that "medical evidence is required to support this criterion of a 40 percent disability rating" for diabetes.  Thus, Camacho indicates that lay assertions would generally not be enough to satisfy the regulation of activities criterion of the 40 percent rating.

The Court has also noted, however, that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's report that a VA health care provider indicated that his diabetes required regulation of activities is competent, but must be weighed against the other evidence of record.  The Board review of the evidence reflects that there is no such statement in the VA treatment records referred to by the Veteran or elsewhere and, in fact, those records reflect that the VA health care providers specifically indicated that the Veteran's diabetes required insulin and restricted diet as well as exercise, but did not recommend or require regulation of activities.

For example, an April 2006 VA treatment note indicated that there was improved control of the Veteran's diabetes with initiation of insulin.  December 2006 and January 2008 VA treatment notes indicated that the Veteran's diabetes was "not good" and indicated that it was explained to the Veteran that he could adjust his insulin, have four or five small meals with a certain amount of calories, not to consume sweets and orange juice in large quantities, and to start exercising.  A June 2008 VA treatment note indicated that the diabetes had improved and contained similar recommendations.  A March 2008 VA treatment note indicated that there was "fair control" of the Veteran's diabetes.  An August 2008 VA treatment note indicated that the Veteran was meeting his goal of A1c of less than 7 percent, but that his blood sugar was elevated and he had not increased his Metformin as instructed.  He was encouraged to increase his exercise and diet, but, again, there was no reference to regulation of activities.  A September 2008 VA treatment note indicated that the Veteran's blood sugar had improved significantly after his insulin was changed to twice per day.  Thus, contrary to the Veteran's statements, the VA treatment records do not contain evidence that his diabetes requires regulation of activities.  Rather, it contains other medical recommendations such as change in medication, diet, and exercise, without referring to regulation of activities.

The multiple VA examinations support the Board's conclusion that the Veteran's diabetes does not require regulation of activities or other symptoms warranting an increased rating under DC 7913.  On the August 2006 VA examination, the Veteran indicated that he had occasional hypoglycemia but had figured out how to prevent it, no hospitalizations, ketoacidosis, or other complications, took insulin, tried to walk every day for exercise, and had no problems with weight maintenance.  The examiner also noted in the medical history section that he had no eye complications, or cardiovascular or other symptoms.  Examination was essentially normal, and the diagnoses were diabetes requiring insulin with no complications and essential hypertension.

On the May 2007 VA examination, the claims file was not available for review.  It was noted that the Veteran had never been hospitalized for hypoglycemia or ketoacidosis, that he had hypoglycemia twice per week, ate a diabetic diet, had gained about fifteen pounds in the past several months, was taking insulin, and was "not specifically restricted in any activities due to his diabetes."  Also noted was a lack of history of diabetic retinopathy.  The occupational history section indicated that the Veteran had been working part time for six months driving a limousine and had previously been a telemarketer for 9-10 years.  Examination was essentially normal and the diagnoses included diabetes currently controlled on insulin and oral medication and essential hypertension, currently well controlled on oral medications, and not due to diabetes.

On the October 2009 VA examination, the examiner indicated that he reviewed the claims file.  The examiner noted that the Veteran, who indicated he had been hospitalized initially for his diabetes, had not had problems with hypoglycemia, followed a restricted diet, had no change in his weight, and "[h]is activities have not required any restriction."  The frequency of visits to a diabetic care provider for hypoglycemia was 0, he had no visual problems, had hypertension but no heart disease, had neurologic symptoms of some tingling in the hands and feet, no numbness or pain or difficulty using hands or feet, and no bladder or bowel impairment.  Regarding the effect of the Veteran's diabetes on his work activities, the examiner noted that the Veteran worked as a substance abuse counselor and diabetes would not adversely affect his functional capacity.  Examination was essentially normal, other than sensory examination to light touch was slightly decreased in the forefeet and was intact in the toes and fingers.  The diagnoses were diabetes requiring insulin, controlled on an insulin and oral medication combination, mild sensory peripheral neuropathy involving the forefeet only and "more likely due to" the diabetes," essential hypertension, and chronic hepatitis C.  There was also slight proteinuria but no indication of nephropathy.

As noted, the August 2006 VA examination was flawed in that it did not include a specific reference to whether regulation of activities was required.  See Camacho, 21 Vet. App. at 364 (any regulation of activities is a matter that is to be included in the physician's assessment of a claimant seeking VA disability compensation).  However, this deficiency was remedied by the May 2007 and October 2009 VA examinations, each of which contained a specific statement indicating that the Veteran's diabetes did not require restriction of activities.  Moreover, the May 2007  VA examiner indicated that the Veteran had been working part time for six months driving a limousine and had previously been a telemarketer for 9-10 years, and the October 2009 VA examiner noted that the Veteran worked as a substance abuse counselor and diabetes would not adversely affect his functional capacity.  Thus, each of the two latter VA examinations specifically addressed the key question of whether the Veteran's diabetes required regulation of activities including whether the diabetes restricted occupational activities. 

In addition, neither the August 2006 nor May 2007 VA examiners reviewed the claims file.  However, this lack of claims file review did not necessarily render the examinations inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  In both examination reports, the examiners accurately relayed the Veteran's recounting of his medical history, which was consistent with the evidence of record.  Moreover, the October 2009 VA examiner reviewed the claims file and considered the Veteran's prior medical history, and all of the examiners described the Veteran's diabetes in sufficient detail to allow the Board to make a fully informed evaluation.  The examinations were therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Thus, the medical evidence reflects that the Veteran is not required to avoid both strenuous recreational and occupational activity.  There is no contrary medical opinion in the evidence of record, and the Court has indicated that a 40 percent rating requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.  In any event, to the extent that the Veteran and his sister have made statements indicating that the Veteran's diabetes requires regulation of activities, and they are credible and competent to do so, the Board finds that the specific conclusions of the trained health care professionals are of greater probative weight than the general lay assertions.

In addition, as noted above, there is no contention or evidence of ketoacidosis or hypoglycemic episodes requiring hospitalization, warranting 60 or 100 percent rating.

As to complications of the Veteran's diabetes, the above evidence reflects that he has not had retinopathy but has had mild sensory peripheral neuropathy involving the forefeet likely due to the diabetes.  As noted above, the examiner's indication that it was likely related to the Veteran's diabetes raises the issue of whether the Veteran is entitled to a separate compensable rating for this disability, a separate rating that had been denied in a rating decision prior to the examination, and this issue has therefore been referred to the AOJ for appropriate action.  Pursuant to Note 2 to DC 7913, in the absence of a 100 percent rating (which is the situation here), if the peripheral neuropathy is compensable, it is to be separately evaluated.  However, even if the peripheral neuropathy were a noncompensable complication to be considered part of the diabetic process under DC 7913, the October 2009 VA examiner noted that it was mild and limited, and did not affect his conclusion that the Veteran's diabetes did not require regulation of activities.

The Veteran has also been diagnosed with hypertension, and in June 2004 was granted service connection for this disability, secondary to diabetes, with a noncompensable rating.  As the hypertension has been rated noncompensable, it is considered part of the diabetic process.  However, the evidence, including the October 2009 VA examiner's conclusion that it was well controlled with medication, reflects that the hypertension does not change the conclusion that the Veteran's diabetes does not require regulation of activities or cause other symptoms warranting an increased rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria. The Veteran's symptoms reflect that he requires insulin and a restricted diet, but not regulation of activities, and does not cause ketoacidosis or hypoglycemic reactions warranting hospitalization.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the symptoms of the diabetes have otherwise rendered impractical the application of the regular schedular standards.  Rather, the evidence including the Veteran's own statements indicated he had some difficulties such as dizziness and could not operate machinery, but was able to work and had not been frequently hospitalized for his diabetes.  Therefore, referral for consideration of an extraschedular evaluation for diabetes mellitus is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have most nearly approximated those in the criteria for a 20 percent rating throughout the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased rating for diabetes mellitus must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Service Connection for Peripheral Neuropathy of the Lower Extremities

In June 2009, the RO denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  At that time, the evidence established that the Veteran did not have peripheral neuropathy of the lower extremities.  Within one year of this rating decision, the October 2009 VA examination report indicated that the Veteran has mild sensory peripheral neuropathy of the forefeet that is likely related to his diabetes.

In his February 2011 informal hearing presentation, the Veteran's representative requested that this issue be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  However, the Board finds that remand of this issue is the appropriate disposition in this case.  The Board generally has wide discretion in determining whether related issues should be adjudicated together or separately.  See Tyrues v. Shinseki 23 Vet.App. 166, 178-79 (2009), aff'd, __ F.3d __, No. 2010-7011 (Feb. 11, 2011) (VA has is free to dismember a claim and adjudicate it in separate pieces).   See also Locklear v. Shinseki, __ Vet. App. __, No. 09-2675 (Feb. 11, 2011) (bifurcation of a claim generally is within VA's discretion).  This includes the decision whether to remand or refer part of a claim.  See Locklear, at n. 3 (VA may separate out parts of a claim through referral or remand, which are distinct concepts (citing Godfrey v. Brown, 7 Vet.App. 398, 409-10 (1995) for the proposition that remand is appropriate where proper evidentiary development has not been completed and referral is appropriate when newly raised claim is not in administrative appellate status).  In this case, the Veteran appealed the rating assigned in connection with the grant of service connection for diabetes.  As indicated above, compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and noncompensable complications are considered part of the diabetic process under DC 7913.  Whether peripheral neuropathy of the lower extremities is a complication of diabetes is therefore a component of the issue of whether the Veteran is entitled to an increased rating for diabetes.  Consequently, the Board has jurisdiction over this issue as part of its jurisdiction over the issue of entitlement to an increased rating for diabetes.

In June 2009, the RO denied entitlement to service connection for peripheral neuropathy of the lower extremities.  This decision was final and binding on all VA field offices as to conclusions based on the evidence on file at the time the RO issued written notification of this decision in July 2009.  38 C.F.R. § 3.104.  The basis for the June 2009 denial was that the evidence, including the February 2009 VA examination with normal neurologic findings, reflected that there was no peripheral neuropathy of the lower extremities.  However, the October 2009 VA examiner indicated that the Veteran had mild sensory peripheral neuropathy involving the forefeet.  This constitutes new and material evidence on the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  As new material evidence was received prior to the expiration of the one year to appeal the June 2009 decision denying entitlement to service connection for peripheral neuropathy, see 38 C.F.R. §  20.302(a), this evidence is considered as having been filed in connection with the issue of entitlement to service connection for peripheral neuropathy which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 


ORDER

Entitlement an increased rating for diabetes mellitus, currently rated 20 percent disabling, is denied.

New and material evidence has been received prior to the expiration of the one year to appeal the June 2009 decision denying entitlement to service connection for peripheral neuropathy, and must be considered in connection with this issue.

REMAND

Given that the RO received new and material evidence within one year of its June 2009 denial of entitlement to service connection for peripheral neuropathy of the lower extremities, a remand for consideration this evidence by the RO/AMC, in the first instance, is warranted.

Accordingly, the issue of entitlement to service connection for peripheral neuropathy of the lower extremities is REMANDED for the following action:

Readjudicate the issue of entitlement to service connection for peripheral neuropathy of the lower extremities in light of the findings in this regard on the October 2009 VA examination, which constitutes new and material evidence in connection with this issue.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


